Name: COMMISSION REGULATION (EC) No 2145/97 of 30 October 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 31 . 10 . 97 EN Official Journal of the European Communities L 297/105 COMMISSION REGULATION (EC) No 2145/97 of 30 October 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat ­ eral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 31 October 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 337, 24. 12. 1994, p. 66 . 0 OJ L 325, 14. 12. 1996, p. 5 . 0 OJ L 387, 31 . 12. 1992, p. 1 . (4 OJ L 22, 31 . 1 . 1995, p. 1 . L 297/ 106 EN Official Journal of the European Communities 31 . 10 . 97 ANNEX to the Commission Regulation of 30 October 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 40 064 59,9 204 49,2 999 54,6 0709 90 79 052 66,8 999 66,8 0805 30 30 052 88,7 388 53,7 524 67,8 528 62,0 999 68,1 0806 10 40 052 60,9 400 222,0 999 141,5 0808 10 92, 0808 10 94, 0808 10 98 060 45,4 064 45,9 388 88,0 400 92,9 404 87,6 528 45,0 800 135,5 999 77,2 0808 20 57 052 91,2 064 77,9 400 70,4 999 79,8 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ L 14, 19 . 1 . 1996, p. 6). Code '999 stands for 'of other origin '.